FILED
                                 NOT FOR PUBLICATION
                                                                           NOV 21 2016
                       UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT


In re: ALLSTATE LIFE INSURANCE                   No.   14-16760
COMPANY LITIGATION,
                                                 D.C. Nos.    3:09-cv-08162-GMS
------------------------------                                3:09-cv-08174-GMS

ALLSTATE LIFE INSURANCE
COMPANY; WELLS FARGO BANK,                       MEMORANDUM*
N.A.,

               Plaintiffs-Appellees,

 v.

ROBERT W. BAIRD & CO.
INCORPORATED; SOUTHWEST
SECURITIES, INC., Successor-in-Interest
to M.L. Stern & Co., LLC; EDWARD D.
JONES & CO., L.P., DBA Edward Jones,

               Defendants-Appellants,

 v.

KUTAK ROCK, LLP,

               Defendant-Appellee.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
In re: ALLSTATE LIFE INSURANCE                    No.   14-16789
COMPANY LITIGATION,
                                                  D.C. Nos.   3:09-cv-08162-GMS
------------------------------                                3:09-cv-08174-GMS

ALLSTATE LIFE INSURANCE
COMPANY; WELLS FARGO BANK,
N.A.,

               Plaintiffs-Appellees,

v.

ROBERT W. BAIRD & CO.
INCORPORATED; SOUTHWEST
SECURITIES, INC., Successor-in-Interest
to M.L. Stern & Co., LLC; EDWARD D.
JONES & CO., L.P., DBA Edward Jones,

               Defendants-Appellants,

v.

STINSON LEONARD STREET LLP,
FKA Stinson Morrison Hecker LLP,

               Defendant-Appellee.


                      Appeal from the United States District Court
                               for the District of Arizona
                       G. Murray Snow, District Judge, Presiding

                       Argued and Submitted November 15, 2016
                               San Francisco, California



                                           2
Before: THOMAS, Chief Judge, FRIEDLAND, Circuit Judge, and EZRA,**
District Judge.

      Robert W. Baird & Co. and Hilltop Securities, Inc. appeal the district court’s

approval of two bar orders issued with the settlement agreements in this

consolidated securities fraud action. “Ordinarily, we review the district court’s

decision to approve a settlement for abuse of discretion.” In re Heritage Bond

Litig., 546 F.3d 667, 675 (9th Cir. 2008). But appellants challenge the district

court’s interpretation of “the PSLRA to determine the permissible scope of a bar

order issued pursuant to [that] statute[].” Id. “The district court’s interpretation of

a statute is a question of law that we review de novo.” Id. (quoting Beeman v. TDI

Managed Care Servs., 449 F.3d 1035, 1038 (9th Cir. 2006)). We affirm.

      In Heritage Bond, we defined the permissible scope of bar orders in

securities litigation in this Circuit. We held that bar orders issued pursuant to the

Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u–4, “may

only bar claims for contribution and indemnity or disguised claims for such relief.”

546 F.3d at 671. Furthermore, we held that “[i]ndependent claims—those where

the injury is not the non-settling defendant’s liability to the plaintiff—may not be

barred” under federal law. Id.


      **
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.

                                           3
       Here, the district court entered bar orders entirely consistent with that

holding, each of which “completely and permanently bars, enjoins, restrains and

extinguishes any and all claims in any state or federal jurisdiction or any other

forum . . . for (i) contribution; (ii) indemnification; or (iii) any other claim for

‘disguised contribution or indemnification’ under applicable law. . . .” The district

court’s inclusion of a parenthetical listing causes of actions that might be deemed

“disguised contribution or indemnification” claims was not contrary to Heritage

Bond. Rather, it simply illustrated, consistent with the Heritage Bond rule, that the

bar order would preclude any and all “disguised claims” for contribution or

indemnity, however denominated. Determining whether a claim is truly

independent or actually disguised—and thus barred by the district court’s order—is

an inquiry properly left to the court reviewing the claims. See Heritage Bond, 546

F.3d at 682 (holding that “the question of independence should be decided by the

court where the claims were brought”).

       To the extent the parties invite us to opine on the applicability of the bar

order to any particular claim, we decline the invitation. To do otherwise would be

to provide an impermissible advisory opinion. See Golden v. Zwickler, 394 U.S.

103, 108 (1969).




                                            4
AFFIRMED.




            5